Clay Thomas, PC Certified Public Accountant 2038 Lexington Houston, Tx 77098 (713) 482-3920 (office) (713) 482-3923 (fax) June 12, Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of American Securities Resources Corporation's Form 8-K dated May 18, 2009, and have the following comments: 1. We agree with the statements made as they pertain to our firm. 2. We have no basis on which to agree or disagree with any other statements made In Item 4.01. Yours Truly, By: /s/ Clay Thomas, PC Clay Thomas, PC
